Citation Nr: 1217668	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  10-14 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 1963 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran claims service connection he is not claiming service connection for a specific diagnosis, but for his symptoms regardless of the diagnosis; and the claim encompasses the underlying condition, regardless of diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  The Veteran filed a claim of service connection for PTSD in June 2008.  The record in this case reveals a February 2009 diagnosis of anxiety disorder not otherwise specified.  For this reason, the issue on appeal encompasses service connection for any psychiatric disability in addition to PTSD. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist the Veteran in the development of his claims, a duty that includes the procurement of pertinent VA treatment records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran was provided with a VA examination in February 2009 to address his claimed psychiatric disability.  The psychologist who examined the Veteran stated in his initial report that "it is notable that during visits to Durham VA primary care (3/08-11/08), he did not report problems re[lative] to his history of hypothermia."  In May 2009, the examiner who had conducted the February 2009 VA examination opined that the Veteran's current psychiatric disability was unrelated to injuries he suffered due to cold weather during active duty service.  This opinion was based in part on the examiner's analysis of the Veteran's VA treatment records

The RO also reported when it promulgating a March 2010 statement of the case that it had reviewed the Veteran's VA treatment records.  Such records reportedly included treatment reports from the VA Medical Center in Durham, North Carolina, between November 2006 and February 2010.   

The claims folder contains no VA treatment records.  A review of the Virtual VA paperless claims processing system likewise does not reveal any VA treatment records.  

 "The only way to adjudicate a veteran's claim properly and fairly is to obtain all pertinent records."  Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

In his June 2008 claim, the Veteran reported the onset of psychiatric symptoms in 1963.  In a letter dated in May 2008, E. Hooper, M.D., reported that the Veteran had been experiencing nightmares since 1966.  While the VA examiner opined that the current psychiatric disability was unrelated to cold injury during service, the examiner did not any continuity of symptomatology or discuss whether the current psychiatric disability had its onset in service.  The examination is; therefore, insufficient.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding a medical opinion is inadequate if does not take into account a veteran's reports of symptoms and history in service).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all records of the Veteran's VA treatment for a psychiatric disability or cold weather injuries, including records from the VA Medical Center in Durham, North Carolina.  

2.  After outstanding VA treatment records have been obtained; the examiner who provided the February 2009, VA examination should review the claims folder and provide an opinion as to whether the Veteran's current psychiatric disability, at least as likely as not, had its onset in service or is otherwise related to a disease or injury in service.

The examiner should consider the Veteran's reports of nightmares beginning in 1966, and disability beginning in 1963.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.  The absence of confirmation in the treatment records is not, by itself, a sufficient reason for rejecting his reports.

If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so; and state whether there is additional evidence that could permit the needed opinion to be provided.

If the examiner is not available, the Veteran should be provided a new examination to obtain the needed clarification and opinions.

3.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue a supplemental statement of the case, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


